                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 18–106–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 BRENDAN JOHN JONES,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on December 10, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Brendan John Jones’ guilty


                                           1
plea after Jones appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to possession of firearm not registered

in National Firearms Registration and Transfer Record in violation of 26 U.S.C. §

5861(d) as charged in Counts I and II of the Indictment, and possession of a

firearm not identified by serial number in violation of 26 U.S.C. § 5861(i) as

charged in Counts III and IV of the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

23), and I adopt them in full.

      Accordingly, IT IS ORDERED that Brendan John Jones’ motion to change

plea (Doc.17) is GRANTED and Brendan John Jones is adjudged guilty as

charged in Counts I through IV of the Indictment.

      DATED this 3rd day of January, 2019.




                                         2
